Title: To James Madison from John Dawson, 28 July 1800
From: Dawson, John
To: Madison, James



[…]
Hager’s town. July 28. 1800.
On the first monday in October the legislature of this state is to be chosen, & the contest in all the counties is uncommonly warm, it being understood, that shoud they obtain a majority, which I think more than probable, they will be immediately calld together, for the purpose of appointing electors of president themselves—this will give the whole vote to Adams & Pinckney & will endanger the prospect which otherwise we have before us.
Under this view what ought N. Carolina to do? Ought she not to play the same game, & therebby [sic] place herself on an equall footing, & not loose the weight which she ought to have in the Election?
I submit this to you, as a cons[i]deration worthy the attention of all who wish for the Election of Mr. Jefferson—& am confident, if you can with propriety you will drop a hint to some friend in that state.
I shall be in Fredericksburg early in Sepr.—& hope to be at your court in that month—this I will thank you to make known to the Messrs Taylors, for whom I shall [have] some land patents. With much Esteem, Your friend
J Dawson
